FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROSA EDUVIGES VERDUZCO-                          No. 11-73770
WENCE,
                                                 Agency No. A079-521-090
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Rosa Eduviges Verduzco-Wence, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Verduzco-Wence’s motion

to reopen as untimely because it was filed nearly nine years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Verduzco-Wence failed to demonstrate

changed circumstances in Mexico to qualify for the regulatory exception to the

time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89

(evidence submitted with motion to reopen must show conditions are qualitatively

different than at time of hearing); see also Almaraz v. Holder, 608 F.3d 638, 640

(9th Cir. 2010) (change in personal circumstances is insufficient to excuse an

untimely motion to reopen). In light of this conclusion, we do not reach Verduzco-

Wence’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      11-73770